                      IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF MINNESOTA

                                    CIVIL MOTION HEARING

In re: Polaris Marketing, Sales Practices, and   )                   COURT MINUTES
Products Liability Litigation.                   )              BEFORE:      Wilhelmina M. Wright
                                                 )                           United States District Judge
                                                 )
                                                 )   Case No:            18-cv-0939 (WMW/DTS)
                                                 )   Date:               November 28, 2018
                                                 )   Courthouse:         Saint Paul
                                                 )   Courtroom:          7A
                                                 )   Deputy:             Karen Labriola
                                                 )   Court Reporter:     Lori Simpson
                                                 )   Time Commenced:     9:14 a.m.
                                                 )   Time Concluded:     10:23 a.m.
                                                 )   Time in Court:      1 hour 9 minutes

Hearing on:   Defendants’ Motion to Dismiss [Dkt. 42]
APPEARANCES:
       Plaintiff:      John E. Tangren, DiCello Levitt & Casey LLC; Herbert Clay Barnett, III, Beasley Allen,
                       Crow, Methvin, Portis & Miles, P.C.; Bryan L. Bleichner and Jeffrey D. Bores, Chestnut
                       Cambronne PA; David Fernandes, Jr.; and Courtney Davenport, The Davenport Law
                       Firm LLC, on behalf of Plaintiffs.
       Defendant:      Andrew Baker Bloomer, Kirkland & Ellis LLP, and Wendy Jo Wildung, Faegre Baker
                       Daniels LLP, on behalf of Defendants.

PROCEEDINGS:
               The motion was argued and taken under advisement. Order to follow.



Date: November 28, 2018                                                  s/Karen Labriola
                                                                         Courtroom Deputy to
                                                                         Judge Wilhelmina M. Wright
